DETAILED ACTION
The present application has been made of the record and currently claims 1,3,4,6, and 8-17 are rejected and claims 2, 5, and 7 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 7/6/2021 have been fully considered but they are not persuasive.
On page 7, Attorney states “Fansler discloses a retainer moving linearly between a lock position and an open position in accordance with arrow (68) as shown in FIG. 13, reproduced below (also see Col. 5, lines 27-37). Bauer also discloses a retainer shifting linearly between an unlocked position and a locked position in the direction of arrow as shown in FIG. 2, reproduced below (also see Col. 5, lines 33-35)” 
	On page 8, Attorney states “Accordingly, each of the references (Fansler and Bauer) discloses a retainer moving linearly between an unlocked position and a locked position, which is different from the retainer rotatably moving between a fixing position and an open position about the pivot axis as recited in amended claim 1 of the present application.”
	On page 8, Attorney states “Therefore, Fansler and Bauer do not disclose a retainer rotatably moving between a fixing position and an open position about the pivot axis as recited in amended claim 1 of the present application.”
In response to the above arguments, Examiner agrees that Fansler discloses a retainer moving linearly between a lock position and an open position in accordance with arrow (considered as 68 in Fig. 
The reason the examiner disagrees with the Attorney is because examiner believes one of ordinary skill in the art observing the invention knows the invention is capable of rotably moving between a fixing position and an open position about a pivot axis as recited in the amended claim 1. For example, if a person were to “swing” the retainer, as depicted in the Fig. 13 provided by the attorney and annotated by the examiner, then the left side of the retainer would engage from Position A to Position B and the opposite side would be static, in regards to the retainer moving linearly, and would only be capable of rotatably moving. 

    PNG
    media_image1.png
    389
    781
    media_image1.png
    Greyscale

Therefore, examiner disagrees with Attorney in that “Fansler and Bauer do not disclose a retainer rotatably moving between a fixing position and an open position about the pivot axis as recited in amended claim 1 of the present application” based on the above arguments and agrees that Fansler does disclose a retainer that is capable of rotatably moving between a fixing position and an open position about the pivot axis as recited in amended claim 1 of the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3, 4, 6, 8 - 9, and 11 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fansler (U.S. Patent No. 9,188,267).
	Claim 1, Fansler discloses:
A connector for connecting two pipes, having a female plug-in part (considered as 10 in Fig. 1) and a male plug-in part (considered as 12 in Fig. 18) insertable into the female plug-in part, wherein a retainer (considered as 22 in Fig. 13) is connected to the female plug-in part, by which retainer the male plug-in part is fixable, in the inserted state, to the female plug-in part (see Col. 3, Lines 45 – 50), 
and wherein the retainer is pivotable such that the retainer rotatably moves between an open position and a fixing position about a pivot axis (see annotated Fig. 14 below) arranged in the region of the outer surface of the female plug-in part (see Col. 3, Lines 45 – 50), 
wherein the retainer has a U-shape with a U-bracket and two U-legs connected to the U-bracket (see Fig. 13), and the retainer engages a pivot recess of the female plug-in part with an 


    PNG
    media_image2.png
    663
    616
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    641
    836
    media_image3.png
    Greyscale



	Claim 3, Fansler discloses:
The connector according to claim 1 wherein the pivot axis is disposed at one end of a first U-leg (considered as 66 in Fig. 15) of the retainer or is formed by one end of this U-leg (see annotated Fig. 14 above).

	Claim 4, Fansler discloses:

As best understood, in Fig. 15 it is interpreted when the pivot extension 28 is in the recess 32 and u-extension 26 is in the groove 73, returning the u-extension 26 back into the recess 30 will cause the retainer 24 to pivot about an axis at the pivot extension 28 in a direction transverse 80.

	Claim 6, Fansler discloses:
The connector according to claim 1 wherein at least one pivot extension (considered as 28 in Fig. 14) extending transverse to the longitudinal direction of -3-Appin. No. 16/211,895Attorney Docket No. 91601-00741the first U-leg (see annotated Fig. 14) is connected to the end of the first U-leg and wherein, this pivot extension forms the pivot axis of the retainer (see annotated Fig. 14).
	
	Claim 8, Fansler discloses: 
The connector according to claim 1 wherein the pivot recess (see annotated Fig. 3) is formed as a pivot bore (interpreted as a part that is hollow) of the female plug-in part (considered as 10 in Fig. 3), wherein the end of the first U-leg or a pivot extension (considered as 26 in Fig. 3) connected to the first U-leg engages the pivot recess or the pivot bore in a positive lock (interpreted as inserting an end of a U-leg into a recess with a closed circumference and said recess is capable of restricting the motion of the end of the u-leg in at least one direction) and wherein the pivot axis is disposed in the pivot bore (see annotated Fig. 14).

	Claim 9, Fansler discloses:
1 wherein the pivot recess is formed as a slot (see annotated Fig. 14), wherein the end of the first U-leg or a pivot extension connected to the first U-leg engages the slot with play (it is interpreted that the retainer would be able to move around in the slot with play; see Fig. 15) and wherein the pivot axis of the retainer is positioned in the slot (see annotated Fig. 14).
In regards to the slot, using broadest reasonable interpretation, a slot is being interpreted as a narrow aperture.

Claim 11, Fansler discloses:
The connector according to claim 1 wherein a second U-leg (considered as 64 in Fig. 13) opposite the pivot axis - is fixable or latchable with its end to the -4-Appin. No. 16/211,895Attorney Docket No. 91601-00741 female plug-in part in the fixing position of the retainer and is fixable or latchable in a fixing recess (considered as 30 in Fig. 15) positioned on the outer surface of the female plug-in part (see Figs. 13 – 15).

	Claim 12, Fansler discloses:
The connector according to claim 1 wherein the second U-leg (considered as 64 in Fig. 15) opposite the pivot axis - is fixable or latchable, with its end, to the female plug-in part in the open position of the retainer and is fixable or latchable in an open-position recess (considered as 73 in Fig. 15) positioned on the outer surface of the female plug-in part (see Fig. 5).

	Claim 13, Fansler discloses:
The connector according to claim 1, wherein a U-extension (considered as 26 in Fig. 13) extending transversely to the longitudinal direction of the second U-leg is provided at the end of the second U-leg opposite the pivot axis and wherein, said U-extension is fixable or latchable in 
	
	Claim 14, Fansler discloses:
The connector according to claim 1 wherein in the fixing position of the retainer (considered as 24), the two U-legs of the retainer each pass through a retaining recess (see Figs. 1, 2, and annotated Fig. 3) of the female plug-in part and each engage an engaging recess of the male plug-in part (see Figs. 9 and 21).

	Claim 15, Fansler discloses:
The connector according to claim 1 wherein in the fixing position of the retainer, the U-bracket of the retainer is positioned between two fixing flanges (considered as 48 and 46 in Fig. 4) of the female plug-in part and wherein, at least a part of the U-bracket projects into the intermediate space between the two fixing flanges (see Col. 4, Lines 10 – 16).

	Claim 16, Fansler discloses:
The connector according to claim 1 wherein the retainer has a respective pivot extension at each end of its U-legs (considered as 26 and 28 in Fig. 13), including-5-Appin. No. 16/211,895Attorney Docket No. 91601-00741 a pivot extension on one side and the U-extension on the other side of the retainer, and wherein the two extensions project in opposite directions from the retainer (see Fig. 13).

	Claim 17, Fansler discloses:
A female plug-in part for a connector according to claim 1, wherein a retainer is connected to the female plug-in part, with which the male plug-in part is fixable to the female .

Claim(s) 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (U.S. Patent No. 10,344,900).
Claim 1, Bauer discloses:
A connector (considered as 1 in Fig. 3) for connecting two pipes, having a female plug-in part (considered as 1 in Fig. 3) and a male plug-in part insertable into the female plug-in part, 
wherein a retainer (considered as a “clip” and labeled as 14 in Fig. 2) is connected to the female plug-in part, by which retainer the male plug-in part is fixable, in the inserted state, to the female plug-in part 
and wherein the retainer is pivotable between an open position and a fixing position (see Col. 5, Lines 21 – 22 where there is an “locked” and “release position”) about a pivot axis (it appears that the “clip” is capable of being pivotable between two positions; see Fig. 2 and annotated Fig. 4 below) arranged in the region of the outer surface of the female plug-in part, 
wherein the retainer (considered as 14 in Fig. 2) has a U-shape with a U-bracket and two U-legs (considered as 13 and 17 in Fig. 2) connected to the U-bracket, 
and the retainer engages a pivot recess (see annotated Fig. 3 below) of the female plug-in part with an end of a first U-leg (considered as 19 in Fig. 3) such that the pivot axis (see annotated Fig. 4) is arranged and positioned in the pivot recess, the pivot recess being formed with a closed circumference (see annotated Fig. 3).

    PNG
    media_image4.png
    824
    624
    media_image4.png
    Greyscale


9, Bauer discloses:
The connector according to claim 1 wherein the pivot recess is formed as a slot (see annotated Fig. 3 above), wherein the end of the first U-leg or a pivot extension connected to the first U-leg engages the slot with play (it appears that the end of the U-leg is able to go in and out with play) and wherein the pivot axis of the retainer is positioned in the slot (see Fig. 4).

Claim 10, Bauer discloses:
The connector according to claim 9, wherein the slot (see annotated Fig. 4 above) has a slot groove (see annotated Fig. 3) disposed transversely with respect to a longitudinal extension (see annotated Fig. 3) of the slot (it appears the slot groove is disposed transversely with respect to the longitudinal extension show in annotated Fig. 3), wherein the end of the first U-leg or of the pivot extension connected to the first U-leg is positioned within the slot groove of the slot (see annotated Figs. 3 and 4) at least when rotating the retainer into the open position or into the fixing position.
In regards to the longitudinal direction and the slot groove being transverse with respect to the longitudinal direction, it appears in annotated Fig. 4 that the longitudinal direction is going in and out of the page and the slot groove is disposed transverse.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679              

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679